DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 4, 5, 6, 7, 10, 11, and 13, canceled claims 2 and 3, and added new claims 19 and 20. Claims 1 and 4-20 are pending. Claims 14-17 are withdrawn from consideration.
After further consideration, new claim objections have been found to be necessary. See claim objections below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.
 The amendments to the claims have necessitated new rejections under 103 over Schoubye (US 6,090,364). See 103 rejections below for details.

Applicant has made amendments to the drawings and the specification.
The amendments to the drawings and specification have overcome the drawing objections of record. 

Response to Arguments
Applicant’s arguments, see section II of Remarks, filed 5/16/2022, with respect to the drawing objection have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the drawing and specification have overcome the drawing objections of record. Therefore, the objections have been withdrawn.

Applicant’s arguments, see section III of Remarks, filed 5/16/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 

Applicant’s arguments, see section IV of Remarks, filed 5/16/2022, with respect to the prior art rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that prior art reference Haltmeier (US 2,793,935) fails to teach all of the limitations of independent claims 1, 5, and 13 as amended, and that Haltmeier fails to teach or suggest all of the limitations of newly added independent claim 19. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 103 over Schoubye (US 6,090,364). See 103 rejections below for details. 

Claim Objections
Claims 1, 4-13 and 18-20 are objected to because of the following informalities:  
With regard to claims 1, 4-13 and 18-20: Applicant’s claims discuss three separate sulfuric acid streams which are an “already concentrated sulfuric acid” (understood to be the feed to the claimed concentrator column), an “already concentrated sulfuric acid leaving the column” (understood to be the product from the bottom of the concentrator column), and a “fraction of the already concentrated sulfuric acid leaving the column” (understood to be the portion of said product recycled via the claimed recirculation loop).
Although the difference between said sulfuric acid streams can be understood in the claims as presently presented, the fact that the claims refer to all three streams as “already concentrated sulfuric acid” causes said streams to be unnecessarily difficult to distinguish from one another while reading the claims. Furthermore, because all of said streams are labeled “already concentrated sulfuric acid”, discussion involving two or more of said streams becomes needlessly wordy and difficult unless a “nickname” is applied to one or more of said streams.
Applicant should rename the three sulfuric acid streams so as to make the claims easier to read and discuss. Examiner suggests renaming the streams as, for example, --a sulfuric acid feed stream--, --a sulfuric acid product stream--, and --a sulfuric acid recycle stream--.
Appropriate correction is required.
With regard to claim 1: Insert the word --and-- at the end of line 8, after the comma.
With regard to claim 5: Insert the word --and-- at the end of line 8, after the comma.
Claim 12 recites the limitation "the recirculated acid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this objection, “the recirculated acid” should be amended to recite --the fraction of the already concentrated sulfuric acid leaving the column--.
Claim 12 recites the limitation "the bottom of the sulfuric acid condenser" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
To overcome this objection, “the bottom of the sulfuric acid condenser” should be amended to recite --a bottom of the sulfuric acid condenser --.
With regard to claim 13: Insert the word --and-- at the end of line 8, after the comma.
With regard to claim 19: Insert the word --and-- at the end of line 7, after the comma.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the concentration of the already concentrated sulfuric acid leaving the column" in line 5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--, let alone a prior recitation of -- a concentration of an already concentrated sulfuric acid leaving the column--.
Claim 1 recites the limitation "the already concentrated sulfuric acid leaving the column" in line 5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--.
	Claims 4, 6-12, and 18 are rejected due to their dependency on indefinite claim 1. 
Claim 5 recites the limitation "the concentration of the already concentrated sulfuric acid leaving the column" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--, let alone a prior recitation of -- a concentration of an already concentrated sulfuric acid leaving the column--.
Claim 5 recites the limitation "the already concentrated sulfuric acid leaving the column" in line 5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--.
Claim 13 recites the limitation "the concentration of the already concentrated sulfuric acid leaving the column" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--, let alone a prior recitation of -- a concentration of an already concentrated sulfuric acid leaving the column--.
Claim 13 recites the limitation "the already concentrated sulfuric acid leaving the column" in line 5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--.
Claim 19 recites the limitation "the concentration of the already concentrated sulfuric acid leaving the column" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--, let alone a prior recitation of -- a concentration of an already concentrated sulfuric acid leaving the column--.
Claim 19 recites the limitation "the already concentrated sulfuric acid leaving the column" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
This limitation lacks antecedent basis because there is no prior recitation of --an already concentrated sulfuric acid leaving the column--.
Claims 20 is rejected due to its dependency on indefinite claim 19.

The following are new rejections necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoubye (US 6,090,364) in view of WikiBooks book titled “Introduction to Chemical Engineering Processes”, section titled “Introduction to Chemical Engineering Processes/How to Analyze a Recycle System”; https://en.wikibooks.org/wiki/Introduction_to_Chemical_Engineering_Processes/How_to_Analyze_a_Recycle_System [Date obtained via WayBack Machine]).
With regard to claim 1: Schoubye teaches a process for increasing the concentration of an already concentrated sulfuric acid, i.e. the sulfuric acid flowing in line 22 (Figure 1, Column 3 Lines 10-62), the process comprising:
A step of stripping water from the already concentrated sulfuric acid 22 by contacting the already concentrated sulfuric acid with a stripping media in a sulfuric acid concentrator column 21 to increase the concentration of the already concentrated sulfuric acid leaving the column 21 (Figure 1, Column 3 Lines 10-62).
Wherein the stripping media is air (Figure 1, Column 3 Lines 10-62).
Schoubye is silent to a fraction of the already concentrated sulfuric acid leaving the column21 being recycled back to a position upstream of the column the an acid recirculation loop.
However, a person having ordinary skill in the art would recognize that, by recycling the concentrated sulfuric acid leaving the column (hereafter referred to as the concentrated acid product) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, the concentration of the concentrated acid product can be increased. 
To explain further, it is understood that the concentration of the concentrated acid product (95-98.7% as disclosed in Figure 1) is higher than the concentration of the already concentrated sulfuric acid (92-98% as disclosed in Figure 1). Therefore, it is readily apparent that, if a portion of the concentrated acid product were mixed with the already concentrated sulfuric acid, the concentration of the already concentrated sulfuric acid would be increased. By feeding the already concentrated sulfuric acid 22 into the concentrator column 21 at an increased concentration, the concentration of the concentrated acid product obtained from the bottom of the concentrator column will also be increased. The very least, a person having ordinary skill in the art would have a reasonable expectation that the concentration of the concentrated acid product could be increased by recycling, via a recirculation loop, a fraction of the concentrated acid product to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21. Relevant to this discussion, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). This disclosure supports the notion that providing already concentrated sulfuric acid at a higher concentration will correlate with an increased concentration in the concentrated acid product, and would serve as an indication of such to one of ordinary skill in the art.
Furthermore, the disclosure of Schoubye indicates that the concentrated acid product can have a concentration as low as 95% (see Figure 1), which is below the theoretical azeotropic maximum taught by Schoubye of 98.7-98.8% (Column 3 Lines 58-62). This would indicate to one of ordinary skill in the art that the method of Schoubye can benefit from modifications intended to increase the concentration of said concentrated acid product. As discussed above, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). Schoubye’s teachings further suggest that by providing larger amounts of heated air, higher concentrations in the concentrated product acid can be obtained. However, a person having ordinary skill in the art would recognize that increasing the concentration of the already concentrated acid by recycling a portion of the concentrated acid product thereto will increase the concentration of the concentrated product acid without necessitating the additional heating load that the provision of additional heating air would. 
In addition, the principle that the concentration of a product stream from a separation process can be improved by recycling a portion of said product stream and mixing it with the feed stream to said separation process, is known in the art. For example, the teachings of Wikibooks Book titled “Introduction to Chemical Engineering Processes”, section titled “How to Analyze a Recycle System”, subsection titled “Example problem: Improving a Separation Process”, indicate that use of a recycle stream can improve a separation process by changing the concentration of the feed stream so as to be closer to the desired concentration of the product stream. A person having ordinary skill in the art would have a reasonable expectation that this principle could be applied to a multitude of separation processes, including but not limited to the water stripping process of Schoubye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schoubye in view of “Introduction to Chemical Engineering Processes” by adding a step of recycling, via an acid recirculation loop, the concentrated acid product (i.e. the concentrated sulfuric acid leaving the column 21) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, in order to obtain a method wherein the concentration of the concentrated acid product is increased (i.e. relative to a process lacking the recycling step). 
Modified Schoubye is silent to the embodiment relied upon (i.e. that of Figure 1) using a process gas comprising water and sulfur trioxide as the stripping medium.
However, Schoubye teaches that hot process gas comprising water and sulfur trioxide can be used as the stripping medium in the alternative to air (abstract, Column 2 Lines 28-55, Figure 2, Column 3 Line 63-Column 4 Line 5). This teaching by Schoubye would give a person having ordinary skill in the art a reasonable expectation that the stripping medium could be replaced with a stripping medium in the form of a process gas comprising water and sulfur trioxide as the stripping medium. Furthermore, it can be seen from the embodiment of Figure 2 in Schoubye, which is an embodiment which uses such a process gas, that the process gas 33/34 need not be heated by a heater after exiting the reactor 32 and prior to entering the concentrator column 21 (Figure 2, Column 3 Line 63-Column 4 Line 5). This would suggest to one of ordinary skill in the art that using such a process gas could save energy by circumventing the need for heating an incoming air stream to the temperatures required for use as the stripping media.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by using a process gas comprising water and sulfur trioxide, in order to obtain a predictably functional method in accordance with the suggestions of Schoubye, and in order to obtain a method which saves energy by circumventing the need to heat an incoming air stream for use as the stripping media.
With regard to claim 4: Modified Schoubye is silent to the process gas used for stripping having a water concentration that is no greater than 4.5% higher than the concentration of sulfur trioxide in said stream.
However, Schoubye teaches that “the strength of the concentrated acid that can be obtained in the evaporating tower is limited by the content of water vapor in the hot gas used for the concentration,” (column 2 Lines 48-50). This teaching would serve as a clear indication to one of ordinary skill in the art that 1) the water content in the stripping media is a result effective variable, and 2) the water content in the stripping media is preferably as low as possible. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Furthermore, Schoubye teaches that it is not preferable to use the process gas as the stripping medium when the gas contains more than about 5% water after hydration of its content of SO3 into sulfuric acid vapor (Column 2 Lines 50-55). This disclosure would suggest to one of ordinary skill in the art that, if the process gas is to be used as the stripping media, the water content of the process gas should be no more than 5% greater than the sulfur trioxide content thereof. The claimed water content of a concentration no greater than 4.5% higher than the concentration of sulfur trioxide lies within the suggested water content range of no more than 5% greater than the sulfur trioxide content.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by optimizing the water content of the process gas used as the stripping media to be no more than 4.5% greater than the concentration of sulfur trioxide in said process gas, in order to obtain a process gas which has a desirably low content of water, wherein said desirably low content of water is low enough to make said process gas desirable for use as the stripping medium in accordance with the suggestions of Schoubye.
With regard to claims 6 and 7: Modified Schoubye is silent to the fraction of the already concentrated sulfuric acid leaving the column being heated to a temperature of 200-270 °C by heat exchange during its passage through the acid recirculation loop.
However, as discussed in the rejection of claim 1 above, the fraction of the already concentrated sulfuric acid leaving the column and being recirculated through the recirculation loop is combined with the already concentrated sulfuric acid 22. Said already concentrated sulfuric acid 22 has a temperature of 180-270°C (Schoubye: Figure 1, Column 3 Lines 10-62). A person having ordinary skill in the art would recognize that, when recirculating the fraction of the already concentrated sulfuric acid leaving the column, said fraction would need to be brought to the same temperature as the already concentrated sulfuric acid 22 in order to ensure that the feed to the concentration column 21 maintain the temperature conditions taught in base Schoubye. A person having ordinary skill in the art would recognize that temperature conditions (including but not limited to feed temperature) are result effective variables in vapor liquid separations like the stripping carried out in the concentrator column 21 of Schoubye. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A). 
Furthermore, the already concentrated sulfuric acid leaving the concentrator column 21 is cooled by the cooler 27 (Schoubye: Figure 1, Column 3 Lines 10-62). This would indicate to one of ordinary skill in the art that the fraction of the already concentrated sulfuric acid leaving the column and being recirculated through the recirculation loop would need to be heated during its recirculation to be brought to the same temperature as the already concentrated sulfuric acid 22, i.e. said fraction would need to be heated to a temperature of 180-270 °C to be brought to the same temperature as the already concentrated sulfuric acid 22. It is noted that the claimed temperature range to which the fraction is heated (200-270 °C) lies inside the taught temperature range for the already concentrated sulfuric acid. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by heating the fraction of the already concentrated sulfuric acid leaving the column to a temperature of 200-270 °C by heat exchange during its passage through the acid recirculation loop, in order to heat said fraction to a temperature equal to that of the already concentrated sulfuric acid 22, so as to maintain the temperature conditions of the feed to the concentrator column within the range taught to be acceptable by base Schoubye. 
With regard to claim 8: The already concentrate sulfuric acid 22 is a condenser effluent, i.e. an effluent from condenser 15 (Schoubye: Figure 1, Column 3 Lines 10-62).
With regard to claim 9: The concentration of the already concentrated sulfuric acid 22 is 92-98 wt% (Schoubye: Figure 1).
With regard to claim 10: The concentration of the already concentrated sulfuric acid leaving the column is 95-98.7 wt% (Schoubye: Figure 1).
Modified Schoubye is silent to the concentration of the already concentrated sulfuric acid leaving the column being 95-98.6 wt%.
However, said claimed concentration range lies within the range of concentrations for the already concentrated sulfuric acid leaving the column as taught by Schoubye. Furthermore, said claimed range is nearly identical to that taught by Schoubye, i.e. the claimed range differs from the taught range only in that the upper limit of the claimed range is 0.1 wt% lower than the taught range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by carrying out the process so as to obtain an already concentrated sulfuric acid leaving the column having a concentration in the range of 95-98.6 wt%, in order to obtain a predictably functional method which produces a sulfuric acid product (i.e. an already concentrated sulfuric acid leaving the column) having a concentration in accordance with the sulfuric acid product concentration taught by Schoubye.
With regard to claim 11: Modified Schoubye is silent to the fraction of the already concentrated sulfuric acid leaving the column being fed directly to a liquid distributor in the sulfuric acid concentrator column.
However, a person having ordinary skill in the art would recognize that, in order to mix the recirculated fraction with the already concentrated sulfuric acid 22 as discussed in the rejection of claim 1 above, said fraction would need to be fed into a portion of the system containing the flow of said already concentrated sulfuric acid. A person having ordinary skill in the art would recognize that the portions of Schoubye which contain the flow of said already concentrated sulfuric acid are: the bottom of the condenser 15 from which said already concentrated sulfuric acid 22 originates, the liquid distributor within the concentrator column 21 for distributing the already concentrated sulfuric acid 22 therein (said distributor is pictured in Figure 1 at the top of the concentrator column 21), and the pipes/conduits connecting the bottom of the condenser 15 to said distributor (Schoubye: Figure 1, Column 3 Lines 10-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by configuring the recirculation loop to feed the fraction of the already concentrated sulfuric acid leaving the column directly to the liquid distributor in the sulfuric acid concentrator column 21, in order to feed said fraction to a location containing the flow of already concentrated sulfuric acid 22, so as to successfully combine said streams for feeding into the concentrator column.
With regard to claim 12: Modified Schoubye is silent to the fraction of the already concentrated sulfuric acid leaving the column being fed to a bottom of the sulfuric acid condenser.
However, a person having ordinary skill in the art would recognize that, in order to mix the recirculated fraction with the already concentrated sulfuric acid 22 as discussed in the rejection of claim 1 above, said fraction would need to be fed into a portion of the system containing the flow of said already concentrated sulfuric acid. A person having ordinary skill in the art would recognize that the portions of Schoubye which contain the flow of said already concentrated sulfuric acid are: the bottom of the condenser 15 from which said already concentrated sulfuric acid 22 originates, the liquid distributor within the concentrator column 21 for distributing the already concentrated sulfuric acid 22 therein (said distributor is pictured in Figure 1 at the top of the concentrator column 21), and the pipes/conduits connecting the bottom of the condenser 15 to said distributor (Schoubye: Figure 1, Column 3 Lines 10-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by configuring the recirculation loop to feed the fraction of the already concentrated sulfuric acid leaving the column to the bottom of the condenser 15, in order to feed said fraction to a location containing the flow of already concentrated sulfuric acid 22, so as to successfully combine said streams for feeding into the concentrator column.

With regard to claim 18: The concentration of the already concentrated sulfuric acid leaving the column is 95-98.7 wt% (Schoubye: Figure 1).
With regard to claim 5: Schoubye teaches a process for increasing the concentration of an already concentrated sulfuric acid, i.e. the sulfuric acid flowing in line 22 (Figure 1, Column 3 Lines 10-62), the process comprising:
A step of stripping water from the already concentrated sulfuric acid 22 by contacting the already concentrated sulfuric acid with a stripping media in a sulfuric acid concentrator column 21 to increase the concentration of the already concentrated sulfuric acid leaving the column 21 (Figure 1, Column 3 Lines 10-62). 
Wherein the stripping media is air (Figure 1, Column 3 Lines 10-62).
And wherein the stripping media has a temperature of 350-700 °C (Figure 1, Column 3 Lines 10-62), which anticipates the claimed temperature range of 350-700 °C.
Schoubye is silent to a fraction of the already concentrated sulfuric acid leaving the column21 being recycled back to a position upstream of the column the an acid recirculation loop.
However, a person having ordinary skill in the art would recognize that, by recycling the concentrated sulfuric acid leaving the column (hereafter referred to as the concentrated acid product) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, the concentration of the concentrated acid product can be increased. 
To explain further, it is understood that the concentration of the concentrated acid product (95-98.7% as disclosed in Figure 1) is higher than the concentration of the already concentrated sulfuric acid (92-98% as disclosed in Figure 1). Therefore, it is readily apparent that, if a portion of the concentrated acid product were mixed with the already concentrated sulfuric acid, the concentration of the already concentrated sulfuric acid would be increased. By feeding the already concentrated sulfuric acid 22 into the concentrator column 21 at an increased concentration, the concentration of the concentrated acid product obtained from the bottom of the concentrator column will also be increased. The very least, a person having ordinary skill in the art would have a reasonable expectation that the concentration of the concentrated acid product could be increased by recycling, via a recirculation loop, a fraction of the concentrated acid product to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21. Relevant to this discussion, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). This disclosure supports the notion that providing already concentrated sulfuric acid at a higher concentration will correlate with an increased concentration in the concentrated acid product, and would serve as an indication of such to one of ordinary skill in the art.
Furthermore, the disclosure of Schoubye indicates that the concentrated acid product can have a concentration as low as 95% (see Figure 1), which is below the theoretical azeotropic maximum taught by Schoubye of 98.7-98.8% (Column 3 Lines 58-62). This would indicate to one of ordinary skill in the art that the method of Schoubye can benefit from modifications intended to increase the concentration of said concentrated acid product. As discussed above, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). Schoubye’s teachings further suggest that by providing larger amounts of heated air, higher concentrations in the concentrated product acid can be obtained. However, a person having ordinary skill in the art would recognize that increasing the concentration of the already concentrated acid by recycling a portion of the concentrated acid product thereto will increase the concentration of the concentrated product acid without necessitating the additional heating load that the provision of additional heating air would. 
In addition, the principle that the concentration of a product stream from a separation process can be improved by recycling a portion of said product stream and mixing it with the feed stream to said separation process, is known in the art. For example, the teachings of Wikibooks Book titled “Introduction to Chemical Engineering Processes”, section titled “How to Analyze a Recycle System”, subsection titled “Example problem: Improving a Separation Process”, indicate that use of a recycle stream can improve a separation process by changing the concentration of the feed stream so as to be closer to the desired concentration of the product stream. A person having ordinary skill in the art would have a reasonable expectation that this principle could be applied to a multitude of separation processes, including but not limited to the water stripping process of Schoubye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schoubye in view of “Introduction to Chemical Engineering Processes” by adding a step of recycling, via an acid recirculation loop, the concentrated acid product (i.e. the concentrated sulfuric acid leaving the column 21) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, in order to obtain a method wherein the concentration of the concentrated acid product is increased (i.e. relative to a process lacking the recycling step). 
With regard to claim 13: Schoubye teaches a process for increasing the concentration of an already concentrated sulfuric acid, i.e. the sulfuric acid flowing in line 22 (Figure 1, Column 3 Lines 10-62), the process comprising:
A step of stripping water from the already concentrated sulfuric acid 22 by contacting the already concentrated sulfuric acid with a stripping media in a sulfuric acid concentrator column 21 to increase the concentration of the already concentrated sulfuric acid leaving the column 21 (Figure 1, Column 3 Lines 10-62).
Wherein the stripping media is air (Figure 1, Column 3 Lines 10-62).
And wherein the stripping media is heated by indirect heat exchange with flue gas from combustor 3 in heat exchanger 4 (Figure 1, Column 3 Lines 10-62).
Schoubye is silent to a fraction of the already concentrated sulfuric acid leaving the column21 being recycled back to a position upstream of the column the an acid recirculation loop.
However, a person having ordinary skill in the art would recognize that, by recycling the concentrated sulfuric acid leaving the column (hereafter referred to as the concentrated acid product) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, the concentration of the concentrated acid product can be increased. 
To explain further, it is understood that the concentration of the concentrated acid product (95-98.7% as disclosed in Figure 1) is higher than the concentration of the already concentrated sulfuric acid (92-98% as disclosed in Figure 1). Therefore, it is readily apparent that, if a portion of the concentrated acid product were mixed with the already concentrated sulfuric acid, the concentration of the already concentrated sulfuric acid would be increased. By feeding the already concentrated sulfuric acid 22 into the concentrator column 21 at an increased concentration, the concentration of the concentrated acid product obtained from the bottom of the concentrator column will also be increased. The very least, a person having ordinary skill in the art would have a reasonable expectation that the concentration of the concentrated acid product could be increased by recycling, via a recirculation loop, a fraction of the concentrated acid product to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21. Relevant to this discussion, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). This disclosure supports the notion that providing already concentrated sulfuric acid at a higher concentration will correlate with an increased concentration in the concentrated acid product, and would serve as an indication of such to one of ordinary skill in the art.
Furthermore, the disclosure of Schoubye indicates that the concentrated acid product can have a concentration as low as 95% (see Figure 1), which is below the theoretical azeotropic maximum taught by Schoubye of 98.7-98.8% (Column 3 Lines 58-62). This would indicate to one of ordinary skill in the art that the method of Schoubye can benefit from modifications intended to increase the concentration of said concentrated acid product. As discussed above, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). Schoubye’s teachings further suggest that by providing larger amounts of heated air, higher concentrations in the concentrated product acid can be obtained. However, a person having ordinary skill in the art would recognize that increasing the concentration of the already concentrated acid by recycling a portion of the concentrated acid product thereto will increase the concentration of the concentrated product acid without necessitating the additional heating load that the provision of additional heating air would. 
In addition, the principle that the concentration of a product stream from a separation process can be improved by recycling a portion of said product stream and mixing it with the feed stream to said separation process, is known in the art. For example, the teachings of Wikibooks Book titled “Introduction to Chemical Engineering Processes”, section titled “How to Analyze a Recycle System”, subsection titled “Example problem: Improving a Separation Process”, indicate that use of a recycle stream can improve a separation process by changing the concentration of the feed stream so as to be closer to the desired concentration of the product stream. A person having ordinary skill in the art would have a reasonable expectation that this principle could be applied to a multitude of separation processes, including but not limited to the water stripping process of Schoubye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schoubye in view of “Introduction to Chemical Engineering Processes” by adding a step of recycling, via an acid recirculation loop, the concentrated acid product (i.e. the concentrated sulfuric acid leaving the column 21) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, in order to obtain a method wherein the concentration of the concentrated acid product is increased (i.e. relative to a process lacking the recycling step). 
Modified Schoubye is silent to the heating of the stripping media by indirect heat exchange in heat exchanger 4 being carried out with saturated or superheated steam, molten heat transfer salt, heat transfer oil, or any combination thereof.
However, saturated and superheated steam, molten heat transfer salts, and heat transfer oil are all notoriously well-known heat transfer fluids. For example, steam is used commonly used as a heat transfer fluid for heating distillation column reboilers, and molten heat transfer salts and heat transfer oil are often used in solar thermal heating instillations, e.g. solar thermal power plants. A person having ordinary skill in the art would have a reasonable expectation that any common heating fluid could be used for the purposes of heating the stripping media by indirect heat exchange in Schoubye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by reconfiguring the heat exchanger 4 of Schoubye to indirectly heat the stripping media with saturated or superheated steam, molten heat transfer salt, heat transfer oil, any combination thereof, or any other known heat transfer fluid, in order to obtain a method wherein the streaming media is indirectly heated in the heat exchanger 4 with predictable success. 
With regard to claim 19: Schoubye teaches a process for increasing the concentration of an already concentrated sulfuric acid, i.e. the sulfuric acid flowing in line 22 (Figure 1, Column 3 Lines 10-62), the process comprising:
A step of stripping water from the already concentrated sulfuric acid 22 by contacting the already concentrated sulfuric acid with a stripping media in a sulfuric acid concentrator column 21 to increase the concentration of the already concentrated sulfuric acid leaving the column 21 (Figure 1, Column 3 Lines 10-62).
Wherein the stripping media is air (Figure 1, Column 3 Lines 10-62).
Schoubye is silent to a fraction of the already concentrated sulfuric acid leaving the column21 being recycled back to a position upstream of the column the an acid recirculation loop.
However, a person having ordinary skill in the art would recognize that, by recycling the concentrated sulfuric acid leaving the column (hereafter referred to as the concentrated acid product) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, the concentration of the concentrated acid product can be increased. 
To explain further, it is understood that the concentration of the concentrated acid product (95-98.7% as disclosed in Figure 1) is higher than the concentration of the already concentrated sulfuric acid (92-98% as disclosed in Figure 1). Therefore, it is readily apparent that, if a portion of the concentrated acid product were mixed with the already concentrated sulfuric acid, the concentration of the already concentrated sulfuric acid would be increased. By feeding the already concentrated sulfuric acid 22 into the concentrator column 21 at an increased concentration, the concentration of the concentrated acid product obtained from the bottom of the concentrator column will also be increased. The very least, a person having ordinary skill in the art would have a reasonable expectation that the concentration of the concentrated acid product could be increased by recycling, via a recirculation loop, a fraction of the concentrated acid product to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21. Relevant to this discussion, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). This disclosure supports the notion that providing already concentrated sulfuric acid at a higher concentration will correlate with an increased concentration in the concentrated acid product, and would serve as an indication of such to one of ordinary skill in the art.
Furthermore, the disclosure of Schoubye indicates that the concentrated acid product can have a concentration as low as 95% (see Figure 1), which is below the theoretical azeotropic maximum taught by Schoubye of 98.7-98.8% (Column 3 Lines 58-62). This would indicate to one of ordinary skill in the art that the method of Schoubye can benefit from modifications intended to increase the concentration of said concentrated acid product. As discussed above, Schoubye’s teachings suggest that additional hot air will be required to compensate for inflowing acid having lower strength, i.e. concentration (Column 3 Lines 45-62). Schoubye’s teachings further suggest that by providing larger amounts of heated air, higher concentrations in the concentrated product acid can be obtained. However, a person having ordinary skill in the art would recognize that increasing the concentration of the already concentrated acid by recycling a portion of the concentrated acid product thereto will increase the concentration of the concentrated product acid without necessitating the additional heating load that the provision of additional heating air would. 
In addition, the principle that the concentration of a product stream from a separation process can be improved by recycling a portion of said product stream and mixing it with the feed stream to said separation process, is known in the art. For example, the teachings of Wikibooks Book titled “Introduction to Chemical Engineering Processes”, section titled “How to Analyze a Recycle System”, subsection titled “Example problem: Improving a Separation Process”, indicate that use of a recycle stream can improve a separation process by changing the concentration of the feed stream so as to be closer to the desired concentration of the product stream. A person having ordinary skill in the art would have a reasonable expectation that this principle could be applied to a multitude of separation processes, including but not limited to the water stripping process of Schoubye.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Schoubye in view of “Introduction to Chemical Engineering Processes” by adding a step of recycling, via an acid recirculation loop, the concentrated acid product (i.e. the concentrated sulfuric acid leaving the column 21) to a position upstream of the column 21 and mixing it with the already concentrated sulfuric acid 22 before it enters the column 21, in order to obtain a method wherein the concentration of the concentrated acid product is increased (i.e. relative to a process lacking the recycling step). 
Modified Schoubye does not explicitly teach that the striping media air has a water concentration of below 0.8%.
However, Schoubye does that “the strength of the concentrated acid that can be obtained in the evaporating tower is limited by the content of water vapor in the hot gas used for the concentration,” (column 2 Lines 48-50). This teaching would serve as a clear indication to one of ordinary skill in the art that 1) the water content in the stripping media is a result effective variable, and 2) the water content in the stripping media is preferably as low as possible. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Schoubye by utilizing as the stripping media air, air that has a water concentration below 0.8%, in order to obtain a method wherein the water content in the stripping media is very low so as not to limit the strength of the concentrated acid that can be obtained.  
With regard to claim 20: By virtue of having such a low water content, i.e. below 0.8% as described in the 103 rejection of claim 19 above, the air in modified Schoubye is necessarily “dried air”.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772